Filed 8/26/21 In re A.P. CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION FIVE


In re A.P. et al., Persons Coming                               B309495
Under Juvenile Court Law.
_________________________________                               (Los Angeles County Super.
LOS ANGELES COUNTY                                              Ct. No. 20CCJP04211A-B)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

JOSE P.,

        Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Tamara Hall, Judge. Affirmed.
      Deborah Dentler, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                   ________________________
       The juvenile court ordered the removal of six-year-old A.P.
and infant J.P. from their father’s care due to father’s physical
altercations with the children’s mother. Father was provided
with reunification services and monitored visitation. Father
appeals from the order that his visitation be monitored, and
argues there was no evidence he posed a risk of harm to his
children. In his view, domestic violence between parents does not
endanger children who are present. We follow the well-trodden
path of many courts that have found otherwise and affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
       In July 2020, the Department of Children and Family
Services (Department) received a referral alleging father had
pushed mother, who was nine months pregnant with their son,
and mother had fallen over. Mother confirmed father had pushed
her, and said he had hit her on other occasions. Their six-year-
old daughter witnessed the incident and was frightened.
Daughter said father hit mother on the chest and stomach, and
had previously hit her “a few times before.”
       The Department filed a petition alleging the children were
at risk due to the parents’ history of engaging in violent
altercations in daughter’s presence, and mother’s failure to
protect the children from father’s violence. Mother later recanted
her account of the abuse, and denied that father had ever been
physically violent with her. Although father initially admitted he
had pushed mother, he also later denied they had engaged in any
physical altercation.
       At the jurisdiction hearing, the trial court sustained
allegations against both parents under Welfare and Institutions
Code section 300, subdivisions (a), (b)(1), and (j), and released the




                                 2
children to mother with family maintenance services.1 The court
removed the children from father’s care and denied his counsel’s
request for unmonitored visitation. The court ordered
reunification services for father and monitored visitation. Father
timely appealed.
                           DISCUSSION
       Father argues the juvenile court abused its discretion when
it denied his request for unmonitored visitation. Father does not
challenge the court’s finding he physically abused mother in
daughter’s presence. In his view, this abuse does not support an
inference that he posed a threat to the children because they
were never injured by the domestic violence.
       “A disposition order granting reunification services must
provide for visitation between a child and parent ‘as frequent as
possible, consistent with the well-being of the child.’ (§ 362.1,
subd. (a)(1)(A).) In addition, section 362.1 mandates ‘[n]o
visitation order shall jeopardize the safety of the child.’ (§ 362.1,
subd. (a)(1)(B).)” (In re T.M. (2016) 4 Cal.App.5th 1214, 1218.)
“The power to regulate visits between dependent children and
their parents rests with the juvenile court and its visitation
orders will not be disturbed on appeal absent an abuse of
discretion.” (In re D.P. (2020) 44 Cal.App.5th 1058, 1070.)
       Although father’s physical abuse may not have been
directed at the children, his conduct put the children at risk of
physical and emotional harm. A parent’s failure to protect a child
from exposure to domestic violence “is neglect; it is a failure to
protect [the child] from the substantial risk of encountering the

1     All further statutory references are to the Welfare and
Institutions Code.




                                 3
violence and suffering serious physical harm or illness from it.
Such neglect causes the risk.” (In re Heather A. (1996)
52 Cal.App.4th 183, 194.) Children can be “put in a position of
physical danger from [spousal] violence” because, “for example,
they could wander into the room where it was occurring and be
accidentally hit by a thrown object, by a fist, arm, foot or leg. . . .”
(Ibid.) The risk to children is not only physical. Ongoing
domestic violence committed by parents in the presence of the
children may pose “substantial danger to the children’s emotional
well-being.” (See In re J.S. (2014) 228 Cal.App.4th 1483, 1494,
disapproved on other grounds in Conservatorship of O.B. (2020)
9 Cal.5th 989, 1010, fn. 7.)
       Here, father’s violent altercation with mother put daughter
at risk of physical harm, as she was standing nearby during the
incident, as well as son, who was in utero when father hit
mother. The domestic violence also upset daughter, who was
frightened by the incident. Although the parents initially
acknowledged the domestic violence, they both later recanted,
supporting an inference that they were unwilling to address this
behavior. (See In re Gabriel K. (2012) 203 Cal.App.4th 188, 197
[“One cannot correct a problem one fails to acknowledge.”].) The
court found neither parent credible.
       On this record, the court could reasonably conclude that
father’s behavior posed a continuing risk to daughter and son,
and monitored visitation was in the children’s best interests.




                                   4
                       DISPOSITION
    The visitation order is affirmed.




                                        RUBIN, P. J.
WE CONCUR:




                    MOOR, J.




                    KIM, J.




                              5